                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR18-0033-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    ISMAEL GARCIA, SR.,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to continue the trial
18   date and pretrial motion deadline (Dkt. No. 89). Defendant has filed a waiver of speedy trial
19   waiver through March 15, 2019. (Dkt. No. 91.) Having thoroughly considered the parties’
20   stipulated motion (Dkt. No. 89) and Defendant’s speedy trial waiver (Dkt. No. 91), the Court
21   FINDS:
22      1. Taking into account the exercise of due diligence, a continuance is necessary to allow the
23          defense the reasonable time for effective preparation and review of relevant foreign
24          language discovery materials. 18 U.S.C. § 3161(h)(7)(B)(iv).
25      2. Proceeding to trial absent adequate time for the defense to prepare would result in a
26          miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(i).


     MINUTE ORDER
     CR18-0033-JCC
     PAGE - 1
 1      3. A continuance is necessary to ensure adequate time for defense investigation, effective

 2          trial preparation, and an opportunity for Defendant to benefit from these efforts.

 3          Therefore, the Court finds that the ends of justice served by granting this continuance

 4          outweigh the best interests of the public and Defendant in a speedy trial. 18 U.S.C.

 5          § 3161(h)(7)(A).

 6          It is therefore ORDERED that the trial date be continued from November 13, 2018 to

 7   February 19, 2019 at 9:30 A.M., and that the time between the date of this Order and the new

 8   trial date is excludable time under the Speedy Trial Act pursuant to 18 U.S.C. §§ 3161(h)(7)(A),
 9   3161(h)(7)(B)(ii), 3161(h)(7)(B)(iv) and 3161(h)(6). Any pretrial motions shall be filed no later
10   than January 4, 2019.
11          DATED this 12th day of October 2018.
12                                                          William M. McCool
                                                            Clerk of Court
13
                                                            s/Tomas Hernandez
14
                                                            Deputy Clerk
15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR18-0033-JCC
     PAGE - 2
